                                                  1   Janine C. Prupas, Bar No. 9156
                                                      Dawn L. Davis, Bar No. 13329
                                                  2   SNELL & WILMER L.L.P.
                                                  3   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  4   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  5   Email: jprupas@swlaw.com
                                                             ddavis@swlaw.com
                                                  6

                                                  7   Stephen J. Joncus, Pending Pro Hac Vice
                                                      JONCUS LAW P.C.
                                                  8   13203 SE 172nd Ave. Ste 166 #344
                                                      Happy Valley, Oregon 97086
                                                  9   Telephone: 971-236-1200
                                                      Facsimile: 971-244-7997
                                                 10
                                                      Email: steve@joncus.net
                                                 11
                                                      Attorneys for Defendant
                                                 12   Red Rock Sourcing LLC
                                                                                     UNITED STATES DISTRICT COURT
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501




                                                                                            DISTRICT OF NEVADA
                     LAW OFFICES

                      775-785-5440




                                                 14
                          L.L.P.




                                                 15
                                                      SKYWALKER HOLDINGS, LLC, a Utah
                                                 16   limited liability company,                             Case No.     2:19-cv-01401-GMN-VCF

                                                 17                           Plaintiff,

                                                 18   v.                                                     STIPULATION AND ORDER FOR
                                                                                                             EXTENSION OF TIME TO RESPOND
                                                 19   RED ROCK SOURCING, LLC, a Nevada                       PLAINTIFF’S AMENDED
                                                      limited liability company; and DOES 1-10,              COMPLAINT
                                                 20
                                                                              Defendant.                     (FIRST REQUEST)
                                                 21

                                                 22

                                                 23          Plaintiff Skywalker Holdings, LLC and Defendant Red Rock Sourcing LLC, stipulate and

                                                 24   agree that Defendant has up to and including Monday, March 30, 2020 to respond to Plaintiff’s

                                                 25   Amended Complaint for Patent Infringement (Doc. No. 10). Defendant’s response is currently

                                                 26   due Monday, March 9, 2020. Defense counsel requires this additional time as local counsel for

                                                 27   Defendant was recently retained and Defendant needs further time to evaluate the case. The

                                                 28   parties agree that this extension will not prejudice any of the parties to this action.
                                                  1         This is the first request for extension of time.
                                                  2         Dated this 9th day of March, 2020.
                                                  3
                                                          HOLLAND & HART
                                                  4       9555 Hillwood Drive, 2nd Floor
                                                          Las Vegas, Nevada 89134
                                                  5
                                                          JONES WALDO HOLBROOK &                               SNELL & WILMER L.L.P.
                                                  6       MCDONOUGH PC
                                                  7

                                                  8       /s/ Timothy B. Smith
                                                      By: ______________________________                 By: /s/ Janine C. Prupas
                                                          P. Matthew Muir, No. 12457                         Janine C. Prupas, No. 9156
                                                  9       Timothy B. Smith (pending pro hac vice)            Dawn L. Davis, No. 13329
                                                          170 South Main Street, Suite 1500                  50 West Liberty Street, Suite 510
                                                 10       Salt Lake City, Utah 84111                         Reno, Nevada 89501
                                                 11       Attorneys for Plaintiff                              Attorneys for Defendant
                                                          Skywalker Holdings, LLC                              Red Rock Sourcing LLC
                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14         IT IS SO ORDERED.
                          L.L.P.




                                                 15                                                         _______________________________
                                                                                                            U.S. MAGISTRATE JUDGE
                                                 16                                                                    3-10-2020
                                                                                                            DATED: _______________________
                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                      -2-
